                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

RODERICK R. JOHNSON,             *

      Petitioner,                *

vs.                              *
                                         CASE NO. 4:18-CV-258 (CDL)
Warden CLINTON PERRY, JR.,       *

      Respondent.                *


                             O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

December 2, 2019 is hereby approved, adopted, and made the Order

of the Court.

      The Court considered Petitioner’s objections to the Report

and Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 22nd day of January, 2020.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA
